Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from Supreme Court’s order denying defendants’ motion to vacate and affirmed Supreme Court’s amended order adhering to the order denying defendants’ motion to vacate, dismissed upon the ground that those portions of the order do not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Cross motion for the imposition of sanctions denied.